DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1-6 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 3 objected to because of the following informalities: incorrect language. The claim states “minimise blind points based on the distance t the object,” however the examiner believes this to be merely a mistake or a simple typo and will interpret the claim language as “minimise blind points based on the distance to the object”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Posa (U.S. PG Publication No. 2017/0299842).

In regards to claim 1, Posa teaches a smartphone (10) configured to enable to take photographs and videos in 3D (See ¶0036-0037 in view of FIG. 7A and 7B), comprising: 
	a back left camera (12 A) and a back right camera (12 B) on a back side of the smartphone (1) (See FIG. 7A and 7B wherein the back of the phone shows a first camera 708 and a second camera 710; it is noted that Posa considers this the “front” side of the smartphone, however the examiner considers this as mere design semantics);
	a display (20) (See FIG. 7B);
	wherein the smartphone (10) is configured to acquire images with the back left camera (12A) and the back right camera (12B) (See ¶0036-0037 in view of FIG. 7A and 7B), send them to the display (20) as received and display the images from the back left camera (12A) on a left side of the display (20) and the images of back right camera (12B) on a right side of the display (20) (See ¶0036-0037 in view of FIG. 7A and 7B);
	wherein the back left camera (12A) and the back right camera (12B) are positioned with a distance between them of about 45-75 mm (See FIG. 7A and 7B where one may tell that the positions between the cameras are around this range in view of the glasses used as a reference).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Posa (U.S. PG Publication No. 2017/0299842) in view of Singhal (U.S. Patent No. 11,019,323).

In regards to claim 2, Posa fails to teach the smartphone (10) according to claim 1, further comprising: a front left camera (11 A) and a front right camera (11 B) on a front sides of the smartphone (10), wherein the front left camera (11A) and the front right camera 11B) are positioned with a distance between them of about 45-75 mm along an elongated axis of the smartphone (10).
	In a similar endeavor Singhal teaches a front left camera (11 A) and a front right camera (11 B) on a front sides of the smartphone (10) (See col. 3 and 4, li. 62-67 and 1-11, respectively, in view of FIG. 1A), 
	wherein the front left camera (11A) and the front right camera 11B) are positioned with a distance between them of about 45-75 mm along an elongated axis of the smartphone (10) (See col. 3 and 4, li. 62-67 and 1-11, respectively, in view of FIG. 1A).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Singhal into Posa because it allows for the use of front cameras which provide left and right imaging from substantially the same as the distance between the eyes on a human face as described in col. 4.

In regards to claim 4, Posa fails to explicitly teach the smartphone (10) according to claim 2, wherein the front left camera (11 A), the front right camera (11 B), the back left camera (12 A), and the back right camera (12 B), are all configured to take photos and videos of object (30) in different angles like two eyes and send these images taken from different angles to the display (20) of the smartphone (10).

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Singhal into Posa because it allows for the use of front cameras which provide left and right imaging from substantially the same as the distance between the eyes on a human face as described in col. 4.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Posa (U.S. PG Publication No. 2017/0299842) in view of Singhal (U.S. Patent No. 11,019,323) and Sanders (U.S. PG Publication No. 2017/0097227).

In regards to claim 3, Posa fails to explicitly teach the smartphone (10) according to claim 2, wherein the smartphone (1) includes a software application configured to determine a distance to an object and minimise blind points based on the distance t the object.
	In a similar endeavor Sanders teaches wherein the smartphone (1) includes a software application configured to  determine a distance to an object and minimise blind points based on the distance t the object (See ¶0063 wherein using multiple imagers helps with minimizing blind spot areas, additionally software is used to combine and correlate data from each of the images to form a 3D rendition, it is obvious to one of ordinary skill in the art that such techniques may be used for smartphone imaging and it is understood that distance plays a role in providing the 3D imaging).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Posa (U.S. PG Publication No. 2017/0299842) in view of Wright (U.S. PG Publication No. 2019/0380638).

In regards to claim 5, Posa fails to teach the smartphone (10) according to claim 1, wherein the smartphone (10) configured to be used in a 360 degree virtual reality VR (40) system for handsfree usage.
	In a similar endeavor Wright teaches wherein the smartphone (10) configured to be used in a 360 degree virtual reality VR (40) system for handsfree usage (See ¶0028 where various smartphones may be used as self-contained HMDs for VR).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wright into Posa because it allows for self-contained smartphone driven HMDs which all may be used to estimate head position and orientation as described in ¶0028, while also providing cameras and a display for said VR environment.

In regards to claim 6, Posa teaches the smartphone (10) according to claim 1, wherein the smartphone is configured to add augmented reality objects into a selected depth in the images shown on the display.
	In a similar endeavor Wright teaches wherein the smartphone is configured to add augmented reality objects into a selected depth in the images shown on the display (See ¶0011 wherein for 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wright into Posa because it allows for self-contained smartphone driven HMDs which all may be used to estimate head position and orientation as described in ¶0028, while also providing cameras and a display for said VR environment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483